ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach the invention as particularly claimed: 
Graham et al. (US 8,317,606 B2) and Opaluch (US 2009/0149246 A1)

However, none of the references, alone or in combination, teach or suggest creating a catalog entry within a catalog for a first asset, the catalog entry including at least an address and location data, the address being a unique identifier for the first asset and the location data being a description of a location of the first asset; receiving a request from an application for asset data associated with the first asset, the request including the address; using the address and the catalog entry to determine the location data associated with the address; using the determined location data to retrieve the asset data at the determined location; and returning the retrieved asset data to the application.
Thus, the claimed invention is not anticipated by nor obvious over the closest prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/22/2022